Citation Nr: 0425865	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been received.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1944 to November 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Milwaukee, Wisconsin Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for hearing loss.

In April 2004, a Travel Board hearing was conducted at the RO 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The Board notes that the appellant's claim for service 
connection for hearing loss was originally denied in a March 
1955 rating decision. The appellant was notified that same 
month and did not appeal.  The March 1955 rating decision, 
therefore, represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  

Thereafter, the appellant sought to reopen his claim in May 
1979.  The RO sent the appellant a letter the next month 
informing him that service connection had previously been 
denied for hearing loss and that the appeal period had 
passed.  He was told that he needed to submit new and 
material evidence to reopen his hearing loss claim.  In June 
1979, the appellant again requested a reopening of his claim.  
The RO issued a rating decision in July 1979 in which there 
was no change to the previous denial.  The appellant was 
notified of the denial in August 1979, but he did not appeal.  

In June 1997, the appellant submitted a written request for a 
re-evaluation of his initial claim for service connection for 
bilateral hearing loss.  The next month, the RO sent the 
appellant a letter in which he was told that he had to submit 
new and material evidence; the appellant did not respond.  
Therefore, the RO sent the appellant a letter in September 
1997 notifying him that, since nothing had been received in 
response to its July 1997 letter, his claim was being denied.  
The appellant did not appeal.  

In March 1999, the appellant notified the RO that he wanted 
to schedule an appointment for his hearing loss due to his 
Army service in an artillery unit; in response, the RO sent 
the appellant a letter, in April 1999, informing him that he 
had not submitted new and material evidence.  Thereafter, in 
May 1999, the RO issued two rating decisions that denied 
service connection for hearing loss; these denials were done 
on the merits without discussion of the need for new and 
material evidence.  Despite the RO notice letters dated in 
May and June of 1999, the appellant did not appeal either 
denial.  

In May 2001, the appellant requested a VA medical examination 
for his hearing loss.  In November 2001, the RO issued a 
rating decision in which his claim of entitlement to service 
connection for hearing loss was denied.  The appellant was 
notified of that denial that same month, but he did not 
appeal the denial.  This rating action therefore represents 
the last final decision on any basis as to the issue of 
entitlement to service connection for bilateral hearing loss.  
Evans v. Brown, 9 Vet. App. 273 (1996).

This case was not certified by the RO to the Board on the 
issue of new and material evidence and the RO has never 
provided the appellant or his representative the pertinent 
statutes and regulations concerning new and material 
evidence.  At the April 2004 Travel Board hearing, the Board 
indicated to the appellant that the issue on appeal was one 
of new and material evidence.  In any case, as the Board's 
decision below reopens the appellant's claim, the appellant 
has not been prejudiced by the Board's consideration of the 
question of whether the veteran's claim is reopened.  See 
Barnett v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the RO issued a rating decision, in 
January 2004, in which the reopening of the appellant's claim 
of entitlement to service connection for tinnitus was denied.  
As the time to appeal has not run, and the appellant has 
apparently neither initiated nor completed the procedural 
steps required for an appeal, the matter is not ripe for 
Board review at this time.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
rating decision issued in March 1955; the appellant was 
notified of the denial that same month, but he did not appeal 
that denial.

2.  The RO issued a rating decision, in July 1979, that 
continued the previous denial; the appellant was notified of 
the denial in August 1979, but he did not appeal.  

3.  The RO sent the appellant a letter in September 1997 
notifying him that, since nothing had been received in 
response to its July 1997 letter, his June 1997 claim was 
being denied.  The appellant did not appeal.  

4.  In May 1999, the RO issued two rating decisions that 
denied service connection for hearing loss; these denials 
were done on the merits without discussion of the need for 
new and material evidence.  Despite the RO notice letters 
dated in May and June of 1999, the appellant did not appeal 
either denial.  

5.  In November 2001, the RO issued a rating decision in 
which the appellant's claim of entitlement to service 
connection for hearing loss was denied.  The appellant was 
notified of that denial that same month, but he did not 
appeal the denial.

6.  Additional evidence submitted subsequent to the November 
2001 rating decision that denied the appellant's hearing loss 
service connection claim is neither cumulative nor redundant, 
and does by itself, or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim; and, when considered by itself or 
together with previous evidence of record, does raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the 
appellant's claim for service connection for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the November 2001 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for hearing loss.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.304 (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss.  After a review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have it considered 
de novo.  As the case is being remanded, the RO will be able 
to conduct that de novo review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The November 2001 rating 
decision, the last time the hearing loss service connection 
claim was finally disallowed on any basis, is final; the 
claim may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
November 2001 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended three years ago and that 
amendment applies to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  The 
amendment applies in this case as the appellant's current 
claim for service connection for hearing loss was filed in 
September 2002.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its November 
2001 rating decision included the appellant's service 
personnel and medical records, including a September 1950 
report of entrance examination; the appellant's January 1955, 
May 1979, June 1979, March 1999, and May 2001 claims for 
service connection for hearing loss; a January 1955 report 
from Dr. Flanagan; a June 1979 report from Dr. Shahrokh; two 
letters from coworkers dated in April 1999; a March 1999 
letter from an audiologist; the report of an audiometric 
examination conducted in March 1985; and a May 2001 statement 
of Dr. Horowitz.

The evidence added to the claims file after the November 2001 
rating decision denial includes the appellant's September 
2002 claim for service connection; audiograms dated in 
December 1954 and January 1963; private medical records dated 
between May1999 and July 2002; the appellant's testimony at 
his April 2004 Travel Board hearing; and various written 
statements submitted by the appellant and his representative.

The specified basis for final disallowance of the appellant's 
claim for service connection for hearing loss was that the 
April 2001 statement of Dr. Horowitz that the appellant's 
noise exposure in his civilian job probably either caused or 
substantially contributed to his current hearing loss and 
that the evidence of record failed to show the existence of 
significant hearing loss before 1955, or medical evidence 
linking the hearing loss to service.  The appellant contends 
that he suffered continuous acoustic trauma while serving in 
a field artillery battery.  Review of the evidence added to 
the record since the November 2001 rating decision reveals 
that the appellant has testified that he incurred severe 
acoustic trauma while in Japan when the four howitzers fired 
all at once when he was approximately 15 to 30 yards in front 
of the guns.  The medical evidence of record indicates that 
the appellant demonstrated high tone loss of the neural type 
in December 1954, before he began his 46-year career at the 
job considered by Dr. Horowitz.  

Given that the material added to the claims file indicates 
that the appellant had been diagnosed with high frequency 
hearing loss prior to starting the job a doctor has indicated 
caused a substantial portion of his hearing loss, the 
evidence added to the record subsequent to the November 2001 
unappealed rating decision provides additional information 
and details that relate to an unestablished fact necessary to 
substantiate the claim.  Dr. Horowitz had stated that in the 
absence of a pre-employment physical, it was impossible to 
determine the appellant's hearing status prior to his 46-year 
employment at the Piggly Wiggly.  However, the new evidence, 
the December 1954 audiogram, establishes that the appellant 
had significant hearing loss prior to the employment in 
question.  Although the audiograms appear to have been 
conducted by Dr. Flanagan and therefore the December 1954 
audiogram was likely the basis for Dr. Flanagan's January 
1955 letter, the Board finds that, rather than being 
cumulative, both audiograms considered together may 
contribute to a more complete picture of the circumstances 
surrounding the origin of the claimed hearing loss 
disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not entirely cumulative of evidence previously of record.  
The Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it addresses the etiology and onset date of 
the appellant's hearing loss.  The new evidence, when viewed 
with the old evidence, adds to the proof of the veteran's 
contention, as it does tend to support the veteran's claim in 
a manner not already shown in November 2001.  

The Board finds that the evidence submitted subsequent to the 
November 2001 rating decision provides relevant information 
as to the question of whether the appellant suffers from 
bilateral hearing loss that is related to his active service.  
The Board finds that the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for hearing loss.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened; to that extent only, the claim is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The Board notes that the current 
medical evidence clearly indicates that the appellant has 
suffered bilateral ratable hearing loss and that he was 
exposed to acoustic trauma in service by virtue of his duties 
as a soldier in a field artillery battalion.  While private 
audiometric testing has been done, no VA audiometric testing 
has been afforded the appellant and no opinion as to whether 
the current hearing loss is etiologically linked to the 
appellant's in-service exposure to acoustic trauma has been 
rendered.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of the appellant's 
current hearing loss.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Court has found that the provisions of 
38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily before 
a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal, for example, the records 
of attorney Douglas Johnson in relation 
to any claim against an employer for 
hearing loss, and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  After obtaining any additional 
evidence identified by the appellant, the 
RO should arrange for a VA audiological 
examination of the appellant by 
appropriate personnel and an Ear, Nose 
and Throat (ENT) examination by an 
otolaryngologist to determine the nature 
and etiology of his bilateral hearing 
disorder.  This examination is to be 
conducted even if no records are 
ultimately received.  The claims file 
should be made available to the examiners 
for review in conjunction with the 
examinations.  The examiners should 
ascertain what type of employment or 
activities the appellant engaged in 
following separation from service.  The 
findings should be reported in detail.  
The clinical findings and reasons upon 
which the opinions are based should be 
clearly set forth in the reports 
submitted by the examiners.  

The audiometric evaluation should be 
completed prior to the examination by the 
otolaryngologist.  The audiologist should 
express an opinion as to the etiology of 
any hearing disorder found.  The results 
of the audiometric evaluation should be 
available to the otolaryngologist for 
review prior to the ENT examination.  If 
the audiometric evaluation reveals that 
the appellant presently has a hearing 
disorder, the otolaryngologist is 
requested to render an opinion as to 
whether the defective hearing is 
sensorineural in nature and whether the 
appellant's defective hearing was more 
likely caused by exposure to noise in 
service, or whether the type of hearing 
loss found was more likely due to some 
other cause such as ear infection or 
post-service noise exposure.  The ENT 
examiner is requested to render an 
opinion that includes, with the degree of 
medical probability, the approximate 
onset date of any hearing disorder and a 
discussion of the effect and 
significance, if any, of post-service 
noise exposure.  The examiner should also 
discuss the clinical opinions already of 
evidence.
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the audiologist and the 
otolaryngologist. 

3.  Upon receipt of the VA examiner 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

4.  Thereafter, the RO should 
readjudicate the hearing loss claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the hearing loss issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination(s) scheduled as 
a result of this remand and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



